DETAILED ACTION
Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on September 28, 2020 & August 6, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In line 5, the phrase “the portion” is unclear and confusing as presently set forth since the limitation is not clear as to which portion is being referenced i.e., the upper portion, lower portion or intermediate portion.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-17 & 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., [US 2004/0056572].  Chen teaches of a slide rail assembly (fig. 1), comprising: 5a first rail (12) including a first wall (top flange), a second wall (bottom flange), and a longitudinal wall (vertical web) connected between the first wall and the second wall of the first rail; a second rail (11) including a first wall (top flange), a second wall (bottom flange), and a longitudinal wall (vertical web) connected between the first wall and the second wall of the second rail, 10wherein the second rail is displaceable with respect to the first rail from a retracted position in a first direction (note figs. 2-3); and a position-limiting member (20) having a first portion (21 or 215) and a second portion (22 or (22a / 22b)); 15wherein when the second rail is at the retracted position with respect to the first rail (fig. 3), the first portion of the position-limiting member is adjacent to a front end portion of the first rail and a front end portion of the second rail, and the second portion of the position-limiting member prevents the first rail and the second rail from separating from each other in a second direction, the 20first direction and the second direction being substantially perpendicular to each other (shown).  As to Claim 2, the first rail is provided with a supporting frame (121); the supporting frame is fixedly connected to the first rail (fig. 2); the 25supporting frame includes a position-limiting feature (23); the position-limiting feature includes an upper portion (upper portion), a lower portion (lower portion), and an intermediate portion (one of the middle intermediate portions); the upper portion, the lower portion, and the intermediate portion jointly define a position-limiting space (shown as an enclosed space – fig. 2); and the second portion of the position-limiting member is configured to extend into the position-limiting space and thus enter a 30position-limiting relationship with the upper portion, the lower portion, and the intermediate portion of the position-limiting feature (shown in fig. 3).  As to Claim 3, the supporting frame includes an upper supporting portion (upper portion of (121)), a lower supporting portion (lower portion of (121)), and an intermediate supporting portion (vertical portion of (121)) connected between the upper supporting portion and the lower supporting portion; the upper supporting portion is adjacent to the first 5wall of the first rail; the lower supporting portion is adjacent to the second wall of the first rail; and the intermediate supporting portion is adjacent to the longitudinal wall of the first rail (note fig. 2).  As to Claim 4, the position-limiting feature can be viewed as a notch when observed from an insertion direction into the space.  As to Claim 5, the intermediate portion of the position-limiting feature is adjacent to the front end portion of the first rail (fig. 2), and the upper portion and the lower portion of the position-limiting feature extend 15beyond the front end portion of the first rail (all shown slightly forward).  As to Claim 6, the position-limiting member (215) is fixedly provided on the second rail, and the second portion (22a) of the position-limiting member extends substantially perpendicularly from the first 20portion (fig. 4).  As to Claim 8, the assembly further comprising a third rail (shown as an intermediate rail within fig. 1) movably mounted between the first rail and the second rail such that the second rail and the third rail are displaceable with respect to the first rail from the retracted position in the first direction (figs. 2-3), wherein when the second rail and the third rail are 30at the retracted position, the first portion of the position-limiting member is adjacent to a front end portion of the third rail (fig. 3), and the second portion of the position-limiting member prevents the third rail from separating in the second- 22 – direction (shown).  As to Claim 9, when the second rail and the third rail reach an extended position after displacement with respect to the first rail 5from the retracted position (fig. 2), the position-limiting member is located away from the front end portion of the first rail and the front end portion of the third rail (shown).  As to Claim 10, the assembly further comprising at least one inherent slide-facilitating device (a bearing retainer as conventionally used within a slide rail assembly), wherein the first rail, the second rail, and the third rail 10support one another via the at least one inherent slide-facilitating device.  As to Claim 11, Chen again teaches of a slide rail assembly (fig. 1), comprising: a first rail (12); 15 a second rail (11); a third rail (shown as an intermediate rail within fig. 1) movably mounted between the first rail and the second rail, wherein the first rail, the second rail, and the third rail are longitudinally 20displaceable with respect to one another (fig. 2); and a position-limiting member (20) disposed on the second rail; wherein when the second rail and the third rail are at a predetermined 25position with respect to the first rail, the position-limiting member is fastened to the first rail to prevent the first rail, the second rail, and the third rail from separating from one another in a transverse direction (fig. 3).  As to Claim 12, the first rail includes a first wall (top flange), a 30second wall (bottom flange), and a longitudinal wall (vertical web) connected between the first wall and the second wall of the first rail; the first wall, the second wall, and the longitudinal wall of the first rail jointly define a channel (raceway / channel); the third rail is movably mounted- 23 - in the channel of the first rail (fig. 2); the third rail includes a first wall (top flange), a second wall (bottom flange), and a longitudinal wall (vertical web) connected between the first wall and the second wall of the third rail; the first wall, the second wall, and the longitudinal wall of the third rail jointly define a channel (raceway / channel); and the second rail is movably mounted in 5the channel of the third rail (fig. 2).  As to Claim 13, the predetermined position is a retracted position.  As to Claim 14, the second rail includes a first end portion (right end portion – fig. 2) and a second end portion (left end portion) located away from the first end portion, and the position-limiting member is adjacent to the first end portion of the second rail.  As to Claim 15, the position-limiting member includes a first portion (21 or 215) and a second portion(22 or (22a / 22b)); the second portion (22a) extends substantially perpendicularly from the first portion (215); the first rail is provided with a supporting frame (121); the supporting frame includes a position-limiting feature (23); the position-limiting feature includes an upper portion (upper portion), a lower portion (lower portion), 20and an intermediate portion (one of the middle intermediate portions); the upper portion, the lower portion, and the intermediate portion jointly define a position-limiting space (shown as an enclosed space – fig. 2); and when the second rail and the third rail are at the predetermined position with respect to the first rail, the second portion of the position-limiting member extends into the position-limiting space and thus enters a position-limiting relationship with 25the upper portion, the lower portion, and the intermediate portion of the position-limiting feature (fig. 3).  As to Claim 16, the supporting frame includes an upper supporting portion (upper portion of (121)), a lower supporting portion (lower portion of (121)), and an intermediate supporting portion (vertical portion of (121)) connected between the upper supporting portion and the lower supporting portion; the upper supporting portion is adjacent to the first 5wall of the first rail; the lower supporting portion is adjacent to the second wall of the first rail; and the intermediate supporting portion is adjacent to the longitudinal wall of the first rail (note fig. 2).  As to Claim 17, the slide rail assembly further comprising a first supporting base (underside of top flange) 5disposed adjacent to the first wall of the third rail and a second supporting base (underside of bottom flange) disposed adjacent to the second wall of the third rail, wherein the first supporting base includes a first groove (groove for bearing raceway); the second supporting base includes a second groove (groove for bearing raceway); the second rail includes a first wall (top flange), a second wall (bottom flange), and a longitudinal wall (vertical web) connected between the first wall and the second wall of the 10second rail; and the first wall of the second rail includes a first supporting leg (distal part of wall) extending into the first groove, and the second wall of the second rail includes a second supporting leg (distal part of wall) extending into the second groove, such that the second rail and the third rail are kept from moving with respect to each other in the transverse direction.  As to Claim 19, Chen again teaches of a slide rail assembly (fig. 1), comprising: a first rail (12) including a first wall (top flange), a second wall (bottom flange), and a longitudinal wall (vertical web) 5connected between the first wall and the second wall of the first rail; a second rail (11) including a first wall (top flange), a second wall (bottom flange), and a longitudinal wall (vertical web) connected between the first wall and the second wall of the second rail; 10a third rail (shown as an intermediate rail within fig. 1) movably mounted between the first rail and the second rail, wherein the third rail includes a first wall (top flange), a second wall (bottom flange), and a longitudinal wall (vertical web) connected between the first wall and the second wall of the third rail; and 15a position-limiting member (20) disposed on the second rail; wherein two of the first rail, the second rail, and the third rail support each other via at least one inherent slide-facilitating device (a bearing retainer as conventionally used within a slide rail assembly); 20wherein when the second rail and the third rail are at a predetermined position (fig. 3) with respect to the first rail, a predetermined distance exists between an end of the at least one slide-facilitating device and a first end portion of the first rail, and a portion of the position-limiting member is adjacent to a lateral side of the longitudinal wall of the first rail.  As to Claim 20, the first rail is provided with a supporting frame (121); the 25supporting frame includes a position-limiting feature (23); the position-limiting feature includes an upper portion (upper portion), a lower portion (lower portion), and an intermediate portion (one of the middle intermediate portions); the upper portion, the lower portion, and the intermediate portion jointly define a position-limiting space (shown as an enclosed space – fig. 2); and the second portion of the position-limiting member is configured to extend into the position-limiting space and thus enter a 30position-limiting relationship with the upper portion, the lower portion, and the intermediate portion of the position-limiting feature (shown in fig. 3).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various slide rail assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
September 20, 2022

/James O Hansen/Primary Examiner, Art Unit 3637